NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4512-14T1

R.C. SEARCH CO., INC. and
RICHARD CECERE,

        Plaintiffs-Appellants,

v.

HOWARD SILVER, 34 LABEL
STREET ASSOCIATES, and
EMER FEATHERSTONE,

     Defendants-Respondents.
____________________________

              Argued October 17, 2017 – Decided December 4, 2017

              Before Judges Reisner, Hoffman, and Gilson.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Docket Nos.
              L-3453-09, L-0496-12, and L-6942-14.

              Marlo J. Hittman argued the cause for
              appellants   (Cozzarelli  &   Hittman,   LLC,
              attorneys; Ms. Hittman, of counsel and on the
              brief).

              Richard D. Trenk argued the cause for
              respondents (Trenk, DiPasquale, Della Fera &
              Sodono, PC, attorneys; Mr. Trenk, of counsel
              and on the brief; Jessica A. Buffman, on the
              brief).
PER CURIAM

       Plaintiff Richard Cecere appeals from a February 13, 2015

order awarding defendant 34 Label Street Associates (34 Label)

attorney's fees, and a May 8, 2015 order denying his motion for

reconsideration.          Cecere argues that the trial court abused its

discretion in determining the amount and allocation of attorney's

fees, and erred in its application of res judicata.                       We affirm

because the trial court acted within its discretion and based its

decision on substantial credible evidence in the record.

                                         I.

       The attorney's fees at issue were incurred during a series

of commercial landlord-tenant cases that the parties litigated

extensively.

       In 1993, 34 Label leased office space to R.C. Search Co.,

Inc. (R.C. Search), a corporation owned by Cecere (the Office

Property).      In 1996, Cecere entered into a separate lease with 34

Label for a garage annexed to the Office Property (the Garage

Property).      Finally, in 2002, Cecere entered into a ninety-nine-

year   Ground     Lease    with   34   Label       for   another   portion   of   the

property,    on    which    he    operated     a    restaurant     (the   Restaurant

Property).      Under the Ground Lease, Cecere was required to pay his

proportional share of property taxes and other expenses on the

Restaurant Property. Notably, the leases for the Office and Garage

                                         2                                   A-4512-14T1
Properties contained attorney's fees provisions.         The lease for

the Restaurant Property did not.

     In   September   2007,   R.C.   Search   claimed   that   34     Label

overcharged for rents on the Office Property.       As a result, R.C.

Search stopped paying rent for the Office Property and Cecere

stopped paying rent for the Garage Property.      Cecere also stopped

paying property taxes and expenses for the Restaurant Property.

In response, 34 Label brought a summary dispossession action

against Cecere and R.C. Search for possession of the Office and

Garage Properties.     The trial court granted 34 Label possession,

and we affirmed that order on appeal.         34 Label St. Assocs. v.

R.C. Search Co., Inc., No. A-4556-08 (App. Div. Apr. 8, 2010).

     In 2009, while the appeal of the dispossession action was

pending, Cecere and R.C. Search sued 34 Label, its principal,

Howard Silver, and its accountant, Emer Featherstone, claiming

that they had overcharged for rent on the Office Property.                 34

Label filed a counterclaim to recover past due rents for the Office

and Garage Properties and past due taxes and expenses for the

Restaurant Property.

     All of the claims by Cecere and R.C. Search were dismissed,

and in March 2011, the trial court entered a judgment in favor of

34 Label (the March 2011 Judgment). Under the March 2011 Judgment,

R.C. Search was ordered to pay $190,501.32 for unpaid rents on the

                                     3                              A-4512-14T1
Office Property, and Cecere was ordered to pay $22,126.51 for

unpaid rents on the Garage Property and $149,468.96 for unpaid

taxes and expenses on the Restaurant Property.      The trial court

denied 34 Label's application for attorney's fees.

     Cecere and R.C. Search appealed from the March 2011 Judgment,

and 34 Label cross-appealed from the denial of its application for

attorney's fees.    We affirmed the March 2011 Judgment entered

against Cecere and R.C. Search.       As to the attorney's fees, we

found that "the leases for the Office and Garage [Properties]

specifically provide[d] for the award of attorney's fees to 34

Label . . . ."     R.C. Search Co., Inc. v. Silver, No. A-4332-10

(App. Div. July 19, 2012) (slip op. at 17).         Accordingly, we

reversed the portion of the March 2011 Judgment denying 34 Label's

application for attorney's fees, and remanded with the direction

that "defendants are entitled to an award of attorney's fees they

incurred in pursuing their claims for back rent and defending

against the claims plaintiffs asserted as a basis for withholding

payments of the rent."   Ibid.

     On remand, the trial court conducted a thorough review of 34

Label's affidavit of services.       The court found that the rates

charged by counsel were reasonable, given the "fee normally charged

for similar work, the experience of the attorneys involved, and

the skill required for litigating [the] complex dispute."        The

                                 4                          A-4512-14T1
court, however, deducted fees for billable hours that it deemed

unreasonable.      In addition, based upon our direction, the court

awarded 34 Label fees it incurred while defending against Cecere's

claim of overcharged rent on the Office Property.            Ultimately, the

court ordered Cecere to pay $86,276.72 in attorney's fees incurred

in connection with the Garage Property.              The court also ordered

R.C. Search to pay $100,373.82 in fees incurred in connection with

the Office Property.1     The court's decision was memorialized in a

February 13, 2015 order and opinion.              Cecere filed a motion for

reconsideration, which the court denied on May 8, 2015.                     This

appeal followed.

                                     II.

     On appeal, Cecere argues that the trial court's award of

attorney's fees was not based on adequate, credible, and admissible

evidence.    Specifically, Cecere contends that (1) the court failed

to explain its reasons for deducting certain fees; (2) the court

erred   in   its   allocation   of   fees   and    its   application   of   res

judicata; (3) the court erred in denying his request for a plenary

hearing; and (4) the attorney's fees award was disproportionate

to the damages recovered on the Garage Property.


1
  This appeal is limited to the attorney's fees entered against
Cecere and does not involve R.C. Search, which did not appeal and
which is no longer a functioning company.


                                      5                                A-4512-14T1
     At the outset, we note that Cecere's brief violated Rule 2:6-

2(a)(4) and (5), as it is replete with statements of fact and

legal arguments that fail to reference the appendix or transcripts.

Nonetheless, we have reviewed Cecere's arguments in light of the

record, and we affirm the February 13, 2015, and May 8, 2015 orders

substantially for the reasons explained in the detailed written

and oral opinions of Judge Stephanie A. Mitterhoff.

     We review a trial court's award of attorney's fees for abuse

of discretion.      McGowan v. O'Rourke, 391 N.J. Super. 502, 508

(App. Div. 2007).    Determinations regarding attorney's fees "will

be disturbed only on the rarest of occasions, and then only because

of a clear abuse of discretion."       Ibid. (quoting Packard-Bamberger

& Co. v. Collier, 167 N.J. 427, 444 (2001)).

     Here, we find no abuse of discretion in the court's award of

attorney's fees.    Judge Mitterhoff thoroughly reviewed 34 Label's

affidavit of services and made detailed factual findings.            She

found the rates charged to be reasonable, but found some of the

hours billed to be unreasonable.         Accordingly, she reduced the

number of hours sought.     In addition, Judge Mitterhoff excluded

the fees relating to the Office and Restaurant Properties, and the

fees incurred in defending Silver and Featherstone.        Contrary to

Cecere's contention, Judge Mitterhoff explained that those fees

were excluded based upon her review of 34 Label's affidavit.

                                   6                            A-4512-14T1
     We also find no abuse of discretion in the court's allocation

of attorney's fees.    Cecere argues that the majority of attorney's

fees should have been allocated to his now defunct corporation,

R.C. Search, or excluded as time spent on issues related to the

Restaurant Property.     34 Label was entitled to recover fees for

the Office Property from R.C. Search, but not Cecere.     Moreover,

34 Label had no right to recover attorney's fees under the Ground

Lease for the Restaurant Property.    The time spent enforcing those

leases, however, was directly related to collecting the rent Cecere

withheld for the Garage Property.     Indeed, the trial court based

the allocation of attorney's fees, in part, on Cecere's use of

claims related to the Office Property as a basis for withholding

rent on the Garage Property.     Those fees were properly included

in the award pursuant to our direction on remand that "[34 Label]

[was] entitled to . . . attorney's fees [] incurred in . . .

defending against the claims [Cecere] asserted as a basis for

withholding payments of the rent."     R.C. Search Co., supra, slip

op. at 17.     Judge Mitterhoff followed our direction on remand,

therefore, we reject Cecere's argument that she misapplied the

doctrine of res judicata.

     Cecere's argument that he was entitled to a plenary hearing

lacks merit.     Attorney's fees may be established by detailed

certification or affidavit, unless the trial court determines that

                                  7                          A-4512-14T1
a plenary hearing is necessary to resolve the issues equitably.

Westfield Centre Serv., Inc. v. Cities Serv. Oil Co., 172 N.J.

Super. 196, 205 (App. Div.), certif. denied, 85 N.J. 92 (1980),

aff'd, 86 N.J. 453 (1981).           Here, Judge Mitterhoff found that

Cecere's submissions "did not provide a            basis for a plenary

hearing[,]" and that he failed to provide "any evidentiary support

for his contention that the fees are excessive."           Accordingly, the

denial of Cecere's request for a plenary hearing was a sound

exercise of discretion.

      Finally, Cecere's contention that the attorney's fees award

was   disproportionate    to   the   damages   recovered    on    the    Garage

Property   also   lacks   merit.      The   ultimate   goal      in   awarding

attorney's fees is to allow reasonable fees that are not excessive.

Litton Indus., Inc. v. IMO Indus., Inc., 200 N.J. 372, 388 (2009).

Given the nature and length of the litigation between Cecere and

34 Label, the attorney's fees award approved by Judge Mitterhoff

was reasonable.

      Affirmed.




                                      8                                 A-4512-14T1